Case 6:20-cv-01327-RBD-LRH Document 15 Filed 09/08/20 Page 1 of 2 PageID 54




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   KASSIA COMPTON,

                           Plaintiff,

   v.                                                         Case No: 6:20-cv-1327-Orl-37LRH

   ADVANCE AUTO LOCKSMITH, INC.,
   DARRAN DENT and RICHARD
   WILKINSON,

                           Defendants.


                                                 ORDER
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION
                           OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                           (Doc. No. 14)

             FILED:        September 8, 2020



             THEREON it is ORDERED that the motion is GRANTED.

             Plaintiff instituted this case against Defendants on July 24, 2020. Doc. No. 1. On August

   28, 2020, Defendant Richard Wilkinson, pro se, filed an answer and affirmative defenses on behalf

   of himself and Defendant Advance Auto Locksmith, Inc. Doc. No. 10. Because a corporation

   must be represented by counsel, the Court struck the answer as to Defendant Advance Auto

   Locksmith. Doc. No. 12. The Court ordered Defendant Advance Auto Locksmith to have counsel

   appear on its behalf by September 9, 2020. Id.
Case 6:20-cv-01327-RBD-LRH Document 15 Filed 09/08/20 Page 2 of 2 PageID 55




          On September 8, 2020, counsel appeared on behalf of both Defendants Richard Wilkinson

   and Advance Auto Locksmith. Doc. No. 13. Now, through counsel, both Defendants Richard

   Wilkinson and Advance Auto Locksmith seek an extension of time to respond to the complaint.

   Doc. No. 14. Plaintiff does not oppose the motion. Id. ¶ 6.

          As it relates to Defendant Advance Auto Locksmith, the undersigned finds the request well

   taken. Defendant Advance Auto Locksmith shall answer or otherwise respond to the complaint no

   later than September 25, 2020.

          Defendant Richard Wilkinson has already filed an answer to the complaint, however. Doc.

   No. 10. Pursuant to Federal Rule of Civil Procedure 15, a party may amend its pleading once as a

   matter of course within 21 days after serving it. Fed. R. Civ. P. 15(a)(1)(A). The Court construes

   the motion as it relates to Defendant Richard Wilkinson as a request for an extension of time to file

   an amended answer under Rule 15. Upon review, the request will likewise be granted. Defendant

   Richard Wilkinson shall have up to and including September 25, 2020 to file an amended answer.

          DONE and ORDERED in Orlando, Florida on September 8, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




                                                   -2-
